853 N.E.2d 1234 (2006)
304 Ill. Dec. 868
PEOPLE STATE OF ILLINOIS, respondent,
v.
Carlos CAMPOS, petitioner.
No. 102864.
Supreme Court of Illinois.
September 27, 2006.
Petition for leave to appeal denied.
In the exercise of this court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Campos, case No. 1-04-2490 (5/30/06). The appellate court is directed to remand this matter to the Circuit Court of Cook County with directions to properly admonish defendant pursuant to Supreme Court Rule 605(c).